Citation Nr: 0919247	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to an initial compensable rating for 
posttraumatic stress disorder (PTSD).  

4.  Entitlement to an effective date earlier than March 3, 
2006, for the award of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 
1977 and from November 1989 to February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2004 and January 2007 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that declined to reopen the Veteran's claim for service 
connection for depression and granted service connection and 
assigned a 0 percent disability rating for PTSD, effective 
March 3, 2006.  The Veteran testified before the Board in 
February 2009.  

The issue of entitlement to an initial compensable rating for 
PTSD is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for depression was 
previously denied in a June 2001 RO decision.  The Veteran 
did not appeal that decision.  

2.  Evidence received since the last final decision in June 
2001 relating to service connection for depression is new and 
raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's diagnosed depression first manifested years 
after service and is not shown to be related to his service 
or to any incident therein.

4.  The Veteran's initial claim for service connection for 
PTSD was filed at the RO on March 3, 2006, more than one year 
after his separation from active service.  No informal or 
formal claim, or written intent to file a claim for service 
connection for PTSD, was received prior to March 3, 2006.


CONCLUSIONS OF LAW

1.  The June 2001 RO decision that denied service connection 
for depression is final.  New and material evidence has been 
submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 
20.1103 (2008).  

2.  The Veteran's current depression was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

3.  The criteria for an effective date earlier than March 3, 
2006, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In January 2000 and June 2001 decisions, the RO denied the 
Veteran's claim for service connection for depression.  The 
RO declined to reopen the Veteran's claim in February 2004.  
However, by a February 2005 statement of the case, the RO 
reopened the Veteran's claim for service connection for 
depression and denied it on the merits.  While the RO found 
that new and material evidence had been submitted to reopen 
the Veteran's claim for service connection for depression, 
the Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in June 2001, the RO denied service 
connection for the Veteran's depression.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Thus, the June 2001 rating decision became 
final because the Veteran did not file a timely appeal.  

The claim for entitlement to service connection for 
depression may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in August 
2003.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of some of the Veteran's service medical records, 
the Veteran's post-service private medical records, and the 
Veteran's statements.  The RO denied the claim because there 
was no evidence that the Veteran was treated for depression 
in service.  

The Veteran applied to reopen his claim for service 
connection for depression in August 2003.  The Board finds 
that the evidence received since the last final decision is 
new and material because it raises a reasonable possibility 
of substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection, the Veteran submitted a December 1990 service 
medical record showing that he complained of forgetfulness, 
difficulty with some complex tasks, and obsessional thoughts 
that had led to stealing and writing bad checks.  The 
psychologist found that the Veteran was mildly depressed due 
to being separated from his family.

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
depression.  The claim was previously denied because there 
was no evidence that the Veteran had been treated for 
depression during his period of service.  The Veteran has 
submitted evidence showing that he was treated for mild 
depression by a psychologist during his period of active 
duty.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for 
depression is reopened.  38 C.F.R. § 3.156(a).  This does not 
mean that service connection is granted.  Rather, the merits 
of the claim for service connection will have to be reviewed 
on a de novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the Veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the Veteran's 
claim on the merits.  Also, the Veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the Veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The Veteran's service medical records show that in December 
1990, he complained of forgetfulness, difficulty with some 
complex tasks, and obsessional thoughts that had led to 
stealing and writing bad checks.  The psychologist found that 
the Veteran was mildly depressed due to being separated from 
his family.  At an October 1991 Medical Board examination, 
the Veteran made no psychiatric complaints.  Other than being 
diagnosed with bilateral paralysis of the median nerve, the 
Veteran was found to have no other abnormalities.  Since the 
Veteran's psychiatric system was found to be within normal 
limits prior to separation and there was only one recorded 
complaint during a combined five-year period of service, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
depression.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of depression is an 
April 2001 private medical report where the Veteran was 
diagnosed with depression.  

Post-service VA and private medical records dated from April 
2002 to March 2008 show that the Veteran received 
intermittent treatment for depression; depressive disorder, 
not otherwise specified; major depressive disorder with 
psychosis; rule out sexual addiction; seizure disorder; 
depressive type schizoaffective disorder; and anxiety.  

The Veteran testified in July 2004 before a Decision Review 
Officer and at a travel board hearing in February 2009.  
Testimony revealed, in pertinent part, that the Veteran had 
started feeling depressed during service and was given 
medication for his depression.  He testified that he had 
taken medication for depression continuously since he had 
been discharged from service.  He reported that he had been 
unable to manage his finances in two or three years.  He also 
testified that his hobbies were watching television or 
playing on his computer but that he would occasionally be 
zoned out with depression while performing those activities.     

On VA examination in December 2006, the Veteran reported 
being hospitalized for three to four weeks in April 1992 at a 
private psychiatric hospital for treatment of his depression.  
He stated that he had also received treatment from 1992 to 
1994 from a private psychologist for his depression as well 
as his sexual addiction and military trauma.  He asserted 
that he had become aware of being depressed around 1990 when 
he was separated from his wife for almost two years while 
stationed in California.  He complained that his behavior had 
become unreasonable as he started to steal things for the 
thrill of it.  He described his mood as being mellow when he 
was on medication but stated that he became depressed when he 
was off his medication for longer than two to three days.  He 
reported spending 18 months of the last three years, while 
medicated, in a depressed mood with loss of motivation and 
apathy.  He denied suicidal ideation, described his energy 
level as medium, and reported good appetite.  He stated that 
his sex drive had decreased.

Examination revealed that the Veteran was somewhat lethargic, 
guarded, and poorly groomed with a mildly depressed mood and 
subdued affect.  There was no evidence of delusional 
thinking, suicidal or homicidal ideation, or panic attacks.  
He reported that he heard voices calling his name and having 
sleep difficulty when he was not on medication.  He was well-
oriented and had intact long-term memory but poor short-term 
memory, attention, and concentration.  His judgment was 
appropriate, but the examiner noted that it had clearly 
suffered in the past due to his impulsivity, depression, and 
addictive behavior.  He had logical speech.  He had little 
awareness of the effect of his behavior on others around him.  
He had a history of engaging in compulsive, addictive 
behavior when he felt depressed or cut off from his family.  
He appeared to have difficulty maintaining goal-directed 
behavior and instead pursued activities that provided instant 
gratification.  He reported problems performing everyday 
chores due to depression and low motivation.  The examiner 
reviewed the entire claims file and diagnosed the Veteran 
with major depressive disorder with psychotic features, 
history of sexual addiction, history of kleptomania, and 
PTSD.  The examiner found that the Veteran's difficulty in 
the area of establishing goals and focusing on self-
development suggested personality difficulties possibly 
related to his history of childhood sexual abuse.  The 
examiner stated that the Veteran's major depressive disorder 
was as likely as not related to his childhood sexual abuse.  
She explained that childhood sexual abuse was a pre-trauma 
risk factor for depression and impulse disorders.       

At a May 2008 VA examination, the Veteran reported that his 
mild depression had started in 1981 or 1982 while he was on 
reserve status from the Coast Guard.  He stated that he had 
begun getting into pornography websites and books and 
masturbating three to seven times per day, which had 
interfered with his relationships and work.  He complained of 
anger problems every two to three weeks and auditory and 
visual hallucinations once a week or once every two weeks.  
He reported a depressed mood that came and went with 
associated lethargy and anhedonia.  He stated that he did not 
care about his appearance and skipped baths at times.  He 
asserted that he mostly stayed at home and that he read books 
for leisure and tried to work in the garden.  Examination 
revealed the Veteran to be disheveled and poorly groomed with 
a long unkempt beard and long hair.  He wore a cap that said 
"Dysfunctional Veteran, Leave Me Alone."  He was quite 
overweight.  Although he was generally cooperative with the 
examination, the examiner found it difficult to establish 
rapport and noted that the Veteran's social skills were poor.  
There was logical and coherent thought process.  He had 
depressed affect, fair reasoning, and very poor judgment.  He 
was well-oriented in all spheres.  The Veteran reported some 
difficulty with concentration and short-term memory that was 
possibly related to his depression, but his long-term memory 
was fair.  When asked about specific psychological symptoms, 
the Veteran endorsed almost every symptom he was asked about, 
excluding mania.  He reported experiencing general anxiety, 
compulsive sexual behavior, kleptomania, nightmares, specific 
phobias about being around oil tankers, some discomfort when 
filling up gas in his car, and problems with anger and 
irritability.  The examiner found that the most prominent 
issue for the Veteran appeared to be a recurrent depression 
that was rooted in his childhood issues.  The Veteran 
suffered from a sad mood, crying spells, anhedonia, poor 
concentration and indecisiveness, fatigue, feelings of guilt 
and worthlessness, and passing suicidal thoughts.  The 
examiner noted a concern that the Veteran had been 
exaggerating his psychological symptoms and stated that this 
had to be taken into account in the overall assessment.  The 
examiner reviewed the entire claims file and diagnosed the 
Veteran with PTSD; impulse control disorder, not otherwise 
specified; recurrent major depressive disorder; and psychotic 
disorder, not otherwise specified.  The examiner opined that 
the Veteran's major depressive disorder was more likely than 
not related to his difficult childhood.  The examiner also 
found that there was no significant evidence of aggravation 
of the depression by the Veteran's service-connected PTSD.  
The examiner explained that relationship issues, such as 
dependency and abandonment issues, appeared to be a common 
trigger for the depression.  

The Veteran submitted a January 2009 lay statement from his 
wife in support of his claim.  The Veteran's wife stated, in 
pertinent part, that after the Veteran returned from active 
duty in 1991, he was a different person and showed signs of 
major depression soon afterwards.  She reported that he told 
her that he had been treated for depression during active 
duty.  She observed that the Veteran has poor memory and that 
she had to remind him not to wear soiled, torn, or 
inappropriate clothing out of the house.  She also stated 
that he was not sufficiently aware of his surroundings to be 
safe and once left the gas on in the kitchen without a stove 
burner being lit.  She complained that he was incapable of 
managing any financial affairs and was obsessive-compulsive 
about saving trash and food leftovers.  The Veteran's wife 
further observed that he was unable to use proper judgment 
and heard voices in his head.  She stated that the Veteran 
would not be able to live alone and care for himself and that 
his behavior ranged from logical to completely irresponsible.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the February 2008 and May 2008 VA 
medical opinions finding that there was no nexus between the 
Veteran's current depression and his period of service and 
that his service-connected PTSD did not aggravate his 
depression are probative and persuasive based on the 
examiners' comprehensive reviews of the claims file, thorough 
and detailed examinations of the Veteran, and adequate 
rationale.  Additionally, there is no contrary competent 
opinion of record.    
       
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current depression.  There is no competent medical opinion of 
record relating the Veteran's depression to his service or 
any event in service.    

The Veteran and his wife contend that his current depression 
is related to his active service.  However, as laypersons, 
they are not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran and 
his wife are competent to give evidence about what they 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the Veteran's depression is in April 2001, approximately 
eight years after his separation from service.  In view of 
the lengthy period without treatment, there is no evidence of 
a continuity of symptomatology, and this weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's depression developed in 
service or is due to any event or injury in service.  
Therefore, the Board concludes that the depression was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   



Earlier Effective Date 

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2008).    

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).    

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).   

The Veteran filed his claim for service connection for PTSD 
on March 3, 2006, more than one year after his separation 
from active service in February 1993.  Where a claim has been 
filed more than one year after the date of separation from 
service, the effective date of service connection is the date 
of the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  Here, the 
Veteran's records demonstrate that he reported symptoms 
related to PTSD for the first time in a November 2004 VA 
medical report.  The physician noted that the Veteran had not 
previously reported such symptoms prior to that day even 
though he had been questioned about them.  The Veteran's PTSD 
screen was found to be positive.  In a February 2005 VA 
medical report, the physician found that the Veteran met the 
DSM-IV criteria for PTSD and diagnosed him with PTSD and 
major depression.  Thus, the later date is the date the claim 
was received by VA.  However, it is significant that while 
the disability in this case may have existed for many years, 
a claim must be filed in order for any type of benefit to be 
paid.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).   

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
PTSD, was filed prior to March 3, 2006, the Board finds no 
evidence of there being such a claim.  The evidence shows 
that although the Veteran had filed a claim for service 
connection for depression in May 1999 and again in August 
2003, he did not file a formal claim for service connection 
for PTSD at either time.  The Veteran contends that his 
depression is one of the symptoms of his PTSD and that his 
claims for service connection for depression should therefore 
be considered as claims for service connection for PTSD.  
However, the medical evidence shows that the Veteran carries 
a diagnosis of major depression separate from his PTSD 
diagnosis, and therefore, his claims for service connection 
for depression cannot be viewed as intents to file claims for 
service connection for PTSD.  In this case, the only date 
that could serve as a basis for the award of service 
connection for PTSD is the date of receipt of the Veteran's 
claim on March 3, 2006.  There is no legal entitlement to an 
earlier effective date.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for an 
earlier effective date and that claim must be denied.
 
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003, October 
2005, and April 2006; rating decisions in February 2004 and 
January 2007; statements of the case in February 2005 and 
January 2008; and supplemental statements of the case in 
January 2006, January 2007, and October 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

New and material evidence has been received to reopen the 
claim for service connection for depression.  

Service connection for depression is denied.  

An effective date earlier than March 3, 2006, for the award 
of service connection for PTSD is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim for an initial compensable rating for PTSD.  
VA's duty to assist includes obtaining relevant records from 
a Federal department or agency, if available.  38 C.F.R. 
§ 3.159(c)(2) (2008).  The Veteran testified before the Board 
in February 2009 that he had been seeing two or three 
different VA physicians or psychologists every week for his 
PTSD.  The most recent VA medical report in the Veteran's 
claims file is dated in February 2008, but it does not appear 
that the most recent VA treatment records have yet been 
requested.  Because those records may be useful in deciding 
the Veteran's claim, an attempt to obtain them should be 
made.  38 C.F.R. § 3.159(c)(2).    

Furthermore, the Veteran was last afforded a VA examination 
for his PTSD in May 2008.  When available evidence is too old 
for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last examination is not unduly remote, 
the Veteran has asserted in testimony before the Board in 
February 2009 that his PTSD symptoms have worsened in the 
past year.  Because there may have been a significant change 
in the Veteran's condition, the Board finds that a new 
examination is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the VA medical center 
in Dallas furnish all available 
treatment records for the Veteran since 
February 2008.  If any records are 
shown to be at another storage 
facility, a request should be made to 
the appropriate storage facility.  All 
efforts to obtain medical records 
should be fully documented, and the 
facilities must provide a negative 
response if records are not available.
 
2.  Schedule the Veteran for an 
examination to determine the severity 
of his service-connected PTSD.  The 
claims folder should be reviewed by the 
examiner and the examination report 
should note that review.  

3.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


